                  Case 2:20-cv-00911-CDB Document 1 Filed 05/11/20 Page 1 of 12


                                                                                -   corlY
     Plaintiffs, Pro-Se
     Leland Damner
 2   6619 N. Scottsdale Rd.
 3
     Scottsdale, AZ 85250

 4   (602)4103417
 5
                        IN THE UNITED STATES DISTRICT COURT
 6
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   LELAND DAMNER, an individual,                   Case No.:     CV20-00911-PHX-CDB
10                                                  COMPLAINT
                     Plaintiff,
11
            vs.
12
     FACEBOOK, INC., a Delaware
13   corporation.
14                   Defendant.
15

16
            Plaintiff Leland Damner, (hereinafter "Plaintiff'), brings this action on behalf of
17

18   himself against F ACEBOOK, INC., a Delaware corporation. Plaintiff hereby alleges, on
19
     information and belief, except as to those allegations which pertain to the named
20
21   Plaintiff, which allegations are based on personal knowledge, as follows:

22                                   JURISDICTION AND VENUE
23
            1.       This Court has original jurisdiction over this action pursuant to 28 U.S.C.
24
25   § 13 31. The Court also has supplemental jurisdiction over the state law claims
26
     pursuant to 28 U.S.C. § 1367.
27

28          2.       This Court has jurisdiction over Defendants because they conduct

29   business in Arizona, both in connection with the facts giving rise to this lawsuit and
30
     generally, and have sufficient minimum contacts in Arizona, or otherwise

                                                    2
                  Case 2:20-cv-00911-CDB Document 1 Filed 05/11/20 Page 2 of 12



     intentionally avail themselves of the markets within Arizona, through the promotion,

 2   sale, marketing and distribution of their services and products in Arizona, to render
 3
     the exercise of jurisdiction by this Court proper and necessary.
 4

 5           3.       Venue is proper in this District pursuant to 28 U.S.C. §1391(b)(2),
 6
     because a substantial part of the events or omissions giving rise to Plaintiffs claims
 7
 8   occurred in this District.

 9          4.        Venue is also proper in this District pursuant to 28 U.S.C. §1391(d)
10
     because Defendant Facebook, Inc. resides in this district by virtue of its contacts within
11

12   this District.
13
                                             THE PARTIES
14
15           5.       Plaintiff is a resident of the city of Maricopa County, Arizona and has
16
     maintained a Facebook profile at all relevant times herein.
17
            6.        Defendant FACEBOOK, INC. ("Facebook") is a Delaware corporation
18

19   with its principal place of business in Menlo Park, California, but does business in
20
     Maricopa County, Arizona. Facebook operates a social networking website which allows
21
22   its users to interact and communicate with other individuals
23
                                     FACTUAL BACKGROUND
24

25          7.        A virtual tsunami of private information of each ofFacebook's billions

26   of users is regularly recorded into their unique Facebook profiles and stored by
27
     Facebook, including: all manner of biographical information (e.g., current and former
28
29   names; alternate names; hometown; birthdate; gender; family connections; education;
30
     email address; relationship status; education and work history; interests; hobbies;

                                                     3
                 Case 2:20-cv-00911-CDB Document 1 Filed 05/11/20 Page 3 of 12




 1
     religious and political affiliations; phone number; spoken languages); current and

 2   former addresses; dates and times of active sessions on Facebook; dates and times and
 3
     titles of any adve1iisements that were "clicked" by the Facebook user, connections
 4
 5   with other Facebook users; communications with other Facebook users through the
 6
     integrated Facebook "Messenger" application and the user Facebook inbox; current
 7
 8   and last location; attendance at events and social gatherings; stored credit card

 9   information used to make purchases on Facebook; people the Facebook user is "friends"
10
     with or follows; Facebook groups the user is a member of; a list ofIP addresses where
11

12   the user has logged into and out of his or her account; posts or sites the user has "liked";
13
     searches conducted by the user on Facebook; photographs and videos documenting all
14

15   aspects of their lives and the lives of their friends and family; and their activity in
16
     Facebook-connected applications ("User Information").
17
            8.      A vital feature of the viral spread of Facebook is the appearance of
18

19   control users have over their sensitive User Information. Facebook's privacy settings
20
     purpmi to offer users control over the dissemination of various categories of their User
21

22   Information, whether it be privately with pmiicular individuals, with all of their
23
     Facebook friends, with friends of friends, or with all Facebook users. Users thus
24

25
     reasonably expect User Information will only be accessible to the extent they authorize

26   such access.
27
            9.      Privacy is very important to Facebook users. Facebook's CEO, Mark
28
29   Zuckerberg has publicly acknowledged that people share on Facebook because "they
30
     know their privacy is going to be protected." The security of privacy allows Facebook

                                                    4
              Case 2:20-cv-00911-CDB Document 1 Filed 05/11/20 Page 4 of 12




 1
     users to feely "engage and share their content and feel free to connect because they

 2   know that their privacy is going to be protected."
 3
            10.    Facebook sets forth its data security policies in a Statement of Rights and
 4
 5   Responsibilities and in a separate Data Policy.
 6
            11.    The opening line ofFacebook's Statement of Rights and Responsibilities
 7
 8   is unambiguous:

 9          1. Privacy
10
            Your privacy is very important to us. We designed our Data Policy to
11

12          make important disclosures about how you can use Facebook to share
13
            with others and how we collect and can use your content and information.
14

15          We encourage you to read the Data Policy, and to use it to help you make

16
            informed decisions.
17
            2. Sharing Your Content and Information
18

19          You own all of the content and information you post on Facebook, and
20
            you can control how it is shared through your privacy and application
21
22          settings. 28
23
            12.    Facebook thus explicitly misleads its users into believing it is their right
24

25   to control their User Information.

26          13.    Plaintiff provided his valuable personal data as consideration for use of
27
     Facebook. Plaintiff relied on Facebook's promises to secure his data as stated in the
28
29   Privacy Policy.
30
            14.    At all relevant times hereto, Facebook collected and stored User

                                                  5
                  Case 2:20-cv-00911-CDB Document 1 Filed 05/11/20 Page 5 of 12



     Information from the Plaintiffs, including their biographical information, educational

 2   background, work history, birthday, hometown, family and relationship status,
 3
     interests, religious and political views, history of websites visited, time line posts,
 4
 5   "likes," current location, online status, and activity in other applications including
 6
     those controlled and maintained by Facebook.
 7
 8          15.      On or about April 20, 2020, Plaintiffs Facebook account was hacked by an

 9
     unknown source.
10
            16.      As soon as Plaintiff learned his Facebook account was hacked and
11

12   compromised, he attempted to contact Facebook to assist him. Specifically, Plaintiff sent
13
     a message to Facebook representatives on April 20, 2020, April 24, 2020 and April 29,
14

15   2020 received no response.
16
            17.      Plaintiff called, texted, emailed and mailed certain executives and
17
     employees ofFacebook to assist him. They were: Tim Tickel, Shirley Gertkin and
18

19   Mathias Zillman and called 650 543 4800.
20
            18.      The hacker currently has control over Plaintiffs Facebook account and is
21

22   sending messages to other users demanding money. The hacker has changed Plaintiffs
23
     password and other credentials, so Plaintiff is effectively locked out of his account.
24

25
            19.      Facebook will not assist Plaintiff in recovering his account from the hacker

26   or provide Plaintiff any information on how has can recover his account.
27
                                    FIRST CAUSE OF ACTION
28

29            Violation of Stored Communications Act, 18 U.S.C. §§ 2701, et seq.
30
            20.      The Stored Communications Act ("SCA") provides a private right of

                                                    6
                  Case 2:20-cv-00911-CDB Document 1 Filed 05/11/20 Page 6 of 12



     action against anyone who "( 1) intentionally accesses without authorization a facility
 1

 2   through which an electronic communication service is provided; or (2) intentionally
 3
     exceeds an authorization to access that facility; and thereby obtains, alters, or prevents
 4
 5   authorized access to a wire or electronic communication while it is in electronic storage
 6
     in such system .... " See 18 U.S.C. §§ 270l(a) and 2707(a).
 7
 8          21.      Defendant is a "person" within the meaning of the SCA.

 9          22.      The User Information stored by Facebook and compromised by the hacker
10
     is encompassed within the definition of "electronic storage" under the SCA.
11

12                                SECOND CAUSE OF ACTION
13
              Violation of Stored Communications Act, 18 U.S.C. §§ 2702, et seq.
14

15          23.      Plaintiffs re-allege and incorporate by reference the allegations contained
16
     in the paragraphs above as if fully set forth herein.
17
            24.      Defendant Facebook is liable under the SCA (18 U.S.C. § 2702(a)) for
18

19   unlawfully divulging the contents of Plaintiff's communications to third parties,
20
     including but not limited to whomever the hacker is sending communications or
21

22   information to while logged into Plaintiff's account. This hacker controls the contents of
23
     Plaintiff's Facebook account.
24

25
            25.      The SCA prohibits a "person or entity providing an electronic

26   communication service to the public" from "knowingly divulge[ing] to any person or
27
     entity the contents of a communication while in electronic storage by that service." ( 18
28

29   U.S.C. § 2702(a)).
30
            26.      Facebook is a "person" within the meaning of the SCA. It provides an

                                                    7
                  Case 2:20-cv-00911-CDB Document 1 Filed 05/11/20 Page 7 of 12



     "electronic communication service" as that term is defined in the code. The User

 2   Information stored by Facebook and compromised by the hacker is encompassed
 3
     within the definition of "electronic storage" under the SCA.
 4
 5          27.      Accordingly, Plaintiffs request that the Court enter an injunction requiring
 6
     Facebook to immediately restore Plaintiffs access to his account and implement and
 7
 8   maintain reasonable security procedures to protect customers.

 9                                  THIRD CAUSE OF ACTION
10
                                       Intrusion Upon Seclusion
11

12          28.      Plaintiffs re-allege and incorporate by reference the allegations contained
13
     in the paragraphs above as if fully set forth herein.
14

15          29.      Plaintiff inputted his private User Information onto his individual Facebook
16
     profile.
17
            30.      Plaintiff was given a false sense of security in his private User Information
18

19   by believing they had control over their Facebook profile "privacy settings." Those
20
     settings prompt users to select who can see their posts, their friend requests, their lists of
21

22   friends, who can locate their profiles using their designated email address and/or phone
23
     number, and whether search engines outside ofFacebook are permitted to link to their
24

25
     profiles. The categories of individuals who are purportedly given access to the

26   aforementioned information are Facebook friends, "friends of [Facebook] friends," or the
27
     public at large.
28
29                                 FOURTH CAUSE OF ACTION
30
                                              Negligence

                                                    8
                  Case 2:20-cv-00911-CDB Document 1 Filed 05/11/20 Page 8 of 12



            31.     Plaintiff re-alleges and incorporates by reference the allegations contained

 2   in the paragraphs above as if fully set forth herein.
 3
            32.      Facebook owed Plaintiff a legal duty to exercise reasonable care in
 4
 5   safeguarding and protecting the User Information it collected and maintained of its users.
 6
     This duty included, among other things, maintaining and testing Facebook's security
 7
 8   systems and taking other reasonable security measures to protect and adequately secure

 9   the personal data of Plaintiff from unauthorized access and use. Facebook's security
10
     system and procedures for handling the personal User Information were intended to affec
11
12   Plaintiff. Facebook was aware that by taking such sensitive information of users, it had a
13
     responsibility to take reasonable security measures to protect the data
14

15   from being stolen and, in the event of theft, easily accessed.
16
            33.     There is a very close connection between Facebook's failure to take
17
     reasonable security standards to protect its users' data and the injury to Plaintiff. If not
18

19   for Facebook's negligence, the hacker would not have been able to steal Plaintiffs
20
     information and use it for their own purposes.
21

22                                FIFTH CAUSE OF ACTION
23
                                    Breach of Written Contract
24
25
            34.     Plaintiff re-allege and incorporate by reference the allegations contained

26   in the paragraphs above as if fully set forth herein.
27
            35.     In order to register as users ofFacebook, Plaintiff was required to, and did,
28
29   affirmatively assent to its Terms and Conditions and Privacy Policy (the "Agreement").
30
            36.     The Agreement's provisions constitute a valid and enforceable contract

                                                    9
                 Case 2:20-cv-00911-CDB Document 1 Filed 05/11/20 Page 9 of 12



     between Plaintiff and Facebook on the other hand.

 2             37.   Under the Agreement, Plaintiff transmitted sensitive personal information,
 3
     including personally identifiable information, to Facebook in exchange for use of
 4
 5   Facebook and Facebook's promise that it would not share that personal information with
 6
     third parties, including hackers.
 7
 8             38.    Specifically, the Agreement provides that "You own all of the content

 9   and information you post on Facebook, and you can control how it is shared through
10
     your privacy and application settings." Facebook breached this provision as alleged
11

12   herein.
13
               39.    Facebook users effectively pay for Facebook's services through their
14
15   provision of their sensitive personal information into Facebook's safekeeping.
16
               40.    A material consideration for Plaintiff's transmission of their sensitive
17
     personal information to Facebook is Facebook's promise to safeguard their sensitive
18

19   personal information. As a result ofFacebook's misconduct and breach of the Agreement
20
     described herein, Plaintiff's suffered damages.
21
22             41.   Plaintiff did not receive the benefit of the bargain for which they contracted
23
     and for the transmission of their sensitive and unique personal information, which, as
24

25   alleged above, has ascertainable value to be proven at trial.

26             WHEREFORE, Plaintiffs is entitled to damages, injunctive relief and equitable
27
     relief to remedy the above described misconduct.
28

29             PRAYER FOR RELIEF
30
               WHEREFORE, Plaintiffs pray this Court for the following relief:

                                                    10
                 Case 2:20-cv-00911-CDB Document 1 Filed 05/11/20 Page 10 of 12




 1
            A. For an Order declaring Defendants' conduct as detailed above is violative

 2   of the law and enjoining Defendants from continuing these acts.
 3
            B. For a preliminary and permanent injunction ordering Facebook to restore
 4
 5   Plaintiff's access to his hacked profile and allow him to retain access moving forward.
 6
            C. For a preliminary and permanent injunction ordering disgorgement by
 7

 8   Defendants of all data collected by the hacker within ten (10) days upon request.

 9          D. For compensatory, damages, and punitive damages in favor of Plaintiffs.
10
            E. For costs of this action, including reasonable attorneys' fees and
11
12   expenses.
13
            F. For pre-judgment and post-judgment interest at the legal rate; and
14

15          G. For such other and further legal and equitable relief as this Court may deem jus
16
     and proper.
17
                                          JURY DEMAND
18

19          Plaintiffs demand a trial by jury on all issues so triable.
20
     Respectfully submitted,
21

22   Certification and Closing
23
            Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best
24

25
     of my knowledge, information, and belief that this complaint: (1) is not being presented

26   for an improper purpose, such as to harass, cause unnecessary delay, or needlessly
27
     increase the cost of litigation; (2) is supported by existing law or by a nonfrivolous
28




                                           H
              Case 2:20-cv-00911-CDB Document 1 Filed 05/11/20 Page 11 of 12



     support after a reasonable opportunity for further investigation or discovery; and (4) the

 2   complaint othe1wise complies with the requirements of Rule 11.
 3

 4
 5          I agree to provide the Clerk's Office with any changes to my address where case
 6
     related papers may be served. I understand that my failure to keep a current address on
 7
 8   file with the Clerk's Office may result in the dismissal of my case.

 9

10

11                                  U 2-0
                   Date of signing:*/
12

13

14
15
16

17

18

19

20
21

22
23

24

25

26

27

28

29
30



                                                  12
          Case 2:20-cv-00911-CDB Document 1 Filed 05/11/20 Page 12 of 12



            OUTBACK AD.JUSTING AND INVESTIGATIVE SERVICES, LLC
                                   6619 N. Scottsdale Rd.
                                 Scottsdale, Arizona 85250
                         (480) 483 - 1001 / Fax (480) 452 - 0160
                                  eMail: gotproof@cox.net
                              www.outbackinvestigations.com
                          PI License 1003811 Adj License 110696

May 6 th , 2020


FACEBOOK, INC
1Hacker Way
Menlo Park, CA 94025


RE: Leland Damner v. Facebook, Inc


Dear Facebook:

Attached please find a draft complaint. I am hoping this case can be resolved without
the necessity to file it with the United States District Court, in the District of Arizona.

I am asking that my original account, with my photo on it, be removed and that my
current account, without my picture on it, be removed as well.

Hackers have taken over my original account and have solicited money, posing as me,
from my friends. They have been successful twice.

Please respond by Friday, May 8, 2020.




Lela d W. Damner
Plaintiff, Pro-Se
602 410 3417
